Title: To James Madison from John Lang and John Turner, 13 May 1809
From: Lang, John,Turner, John
To: Madison, James


Sir,
New York, May 13, 1809.
For us, in a some-what humble sphere thus to address a man elevated to the highest office in the gift of an enlightened nation, may appear rather presumptuous; particularly, as we have a favor to ask, the granting of which is exclusively in your power. It is—that you would favor us with a copy of your next Message (or Speech) at the extra. session of Congress, at so early an hour that we may be enabled to give it to our numerous patrons sooner than our competitors. Heretofore we have been first in giving the Messages, by going to the expence of an Express in anticipating the Aurora; the editor of which paper has, we think, improperly been favored with a copy of the late Messages in preference to American printers.
If it should be asked why we are emboldened to ask a preference, we would answer, that we have discovered an inclination on your part to be the faithful President of the United States, and a wish rather to pursue the interests of the whole than a part or party. On this account, alone, we hope our request will not be refused, notwithstanding the federal character of our paper. We are federalists from principle; we are native Americans, and are attached to our government; however much we may have opposed the late administration of it. Thus far, we have been pleased with and praised the course you have pursued. By this, we have offended some respectable federalists. We do not mention this to flatter, or gain our present point. We despise duplicity. The character and standing of the New York Gazette, as a Commercial paper, you must be acquainted with. If we supposed you was not, we could state facts, which must appear almost incredible, and more like vanity on our part, than Candor. We are anxious, by all honorable means, to preserve its reputation.
We would mention another fact, which to you, as an American, as one who has personally struggled for the independence of the United States, must have some weight.
Robert Lang, the father of the senior editor of the New York Gazette, was in our revolutionary war for five years—he fought—he bled—was taken prisoner on York island, and confined for some time in this city as a prisoner in one of the churches that had been prostituted to the purposes of a common jail. He fortunately made his escape before the close of the war, and returned to his poor family. He soon resumed his military career, and, after much suffering, laid down his arms, when arms were no longer required. His country, however, did not forget him. Being poor, he was placed upon the pension-list, and is now a pensioner. Though his annual receipt from government is but small, it was, to a poor farmer, of great relief. He is now a widower—his children have grown up—and, thank God, one of them (the writer of this) is not only able but willing to maintain him the residue of his earthly pilgrimage. At the age of 72, neither his son nor his government, can expect long to have the honor of supporting him.
Pardon the familiar liberty we have taken. If you are the man we believe you to be, we have nothing to fear on the score of giving offence.
How shall we know in time whether our request is granted?
We are, with high consideration, Your Excellency’s Most obedient Servts.
Lang & Turner(Editors New York Gazette & Genl. Advtr.)
